In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-2295
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

ARTHUR L. ROBINSON,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                    Southern District of Illinois.
       No. 3:17-CR-30041-DRH-1 — David R. Herndon, Judge.
                    ____________________

   ARGUED OCTOBER 2, 2019 — DECIDED NOVEMBER 7, 2019
                ____________________

   Before BAUER, RIPPLE, and HAMILTON, Circuit Judges.
    PER CURIAM. Arthur Robinson pleaded guilty to unlaw-
fully possessing a firearm. At his sentencing hearing, the dis-
trict court considered and rejected defense counsel’s argu-
ment that the Sentencing Guidelines calculation double
counted Mr. Robinson’s past convictions. Mr. Robinson
raised the argument again when he had the opportunity to
speak. He also attempted to mitigate his conduct by explain-
ing the circumstances surrounding his arrest. The court re-
2                                                        No. 18-2295

jected Mr. Robinson’s arguments as frivolous and then re-
voked the three-point reduction for acceptance of responsi-
bility that it had granted him earlier. Because the district
court clearly erred in concluding that Mr. Robinson did not
accept responsibility, we vacate the judgment and remand
for resentencing.
                                  I.
                         BACKGROUND
    In September 2016, a police officer observed a parked ve-
hicle, with its motor running, blocking the flow of traffic in
East St. Louis, Illinois. The officer approached the vehicle
and observed Mr. Robinson sleeping in the driver’s seat; in
his lap was a handgun with an extended magazine. The of-
ficer removed the handgun and secured it in his patrol car.
He then woke Mr. Robinson and asked for his driver’s li-
cense. Mr. Robinson gave his license to the officer and told
him that he was a convicted felon. The officer placed him
under arrest.1 Mr. Robinson was charged with unlawfully
possessing a firearm, see 18 U.S.C. §§ 922(g)(1), 924(a)(2), and
he pleaded guilty without the benefit of a plea agreement.
    Before sentencing, a probation officer calculated the
range of imprisonment under the Sentencing Guidelines. Be-
cause Mr. Robinson was an armed career criminal under
18 U.S.C. § 924(e), the appropriate offense level was “the
greatest of” either the calculation under U.S.S.G.
§ 2K2.1(a)(1) or § 4B1.4(b)(3)(B). See U.S.S.G. § 4B1.4(b). Each
of these calculations took into account Mr. Robinson’s prior


1Later, an investigation revealed that the gun had been manufactured in
Austria and was reported stolen in October 2002.
No. 18-2295                                                 3

felony convictions. The probation officer deemed the offense
level of 33 under § 4B1.4(b)(3)(B) to be the correct selection
among the two, because it was higher than the level of 26
under § 2K2.1(a)(1). The officer then subtracted 3 points for
acceptance of responsibility (for a total offense level of 30)
because Mr. Robinson had clearly demonstrated acceptance
of responsibility for the offense and assisted authorities by
timely notifying them of his intention to plead guilty.
See U.S.S.G. § 3E1.1. Although the offense level, combined
with Mr. Robinson’s criminal history category of IV, yielded
a sentencing range of 135 to 168 months’ imprisonment, the
statutory minimum was 180 months. See § 922(g)(1);
§ 924(e)(1). The probation officer recommended a term of 180
months’ imprisonment to be followed by 2 years of super-
vised release.
   At the sentencing hearing, the district court heard argu-
ment on Mr. Robinson’s objection that the probation officer’s
guidelines calculation improperly double counted his past
convictions. Counsel argued that Mr. Robinson’s prior felo-
ny convictions could not be used to support the calculation
of his base offense level under both U.S.S.G. § 2K2.1(a)(1)
and § 4B1.4(b)(3)(B). The Government maintained that the
probation officer properly calculated the offense levels and
urged the court to adopt that calculation.
    Agreeing with the Government, the district court adopt-
ed the probation officer’s guidelines calculation. The court
also accepted the probation officer’s recommendation to re-
duce the total offense level by 2 points because Mr. Robinson
had accepted responsibility and then granted the Govern-
ment’s motion to subtract another point for a total of 3
4                                                     No. 18-2295

points. The Government requested a sentence of 180 months’
imprisonment, the statutory minimum.
    Mr. Robinson then spoke on his own behalf. First, he re-
iterated his counsel’s argument that the probation officer
had double counted his past convictions and contended that
he should not qualify for an armed career criminal en-
hancement. He explained his interpretation of the Sentenc-
ing Guidelines and cited case law to support his contention
that two, not three, felony convictions could be used against
him.
    Next, Mr. Robinson made arguments in mitigation: his
previous convictions for selling drugs arose from events that
happened about twenty years ago, and he was a changed
man; he was steadily employed; and he had dedicated him-
self to his family and his church. Finally, Mr. Robinson de-
scribed how he came to possess the gun on the day he was
arrested. He explained that after he got off work, he pulled
into a nightclub parking lot where people were gathered. He
offered a young man a ride home; the man got into the car,
but then got out to talk to someone, leaving a gun “laying on
the seat.”2 Mr. Robinson stated that he was
           … fi[xing] to turn around [and] bring the gun
           back to him but I did not want to get into
           whatever he [was] fi[xing] to do. So, Your
           Honor, I took [the] full charge, accept respon-
           sibility for this charge, Your Honor, so I decid-




2   R.71 at 24:3.
No. 18-2295                                                     5

           ed to keep it. I couldn’t give it back to the pub-
           lic or the community or give it back to him … .3
    The court began its response, “So, now that the defend-
ant is finished yelling at me … .”4 The court then concluded
that Mr. Robinson had tried to “reargue his guideline calcu-
lation … despite the fact that his lawyer did a good job … .”5
Quoting commentary in the Guidelines, the court noted that,
although the defendant could have “remain[ed] silent,” a
defendant who “frivolously contests[,] relevant conduct that
the [c]ourt determines to be true has acted in a manner in-
consistent with … acceptance of responsibility.”6 The court
concluded that Mr. Robinson had not “falsely denie[d]” rel-
evant conduct, but nonetheless it found “[o]n the basis of the
defendant’s statement … that his efforts at a sort of motion
to reconsider … [were] frivolous … and as a result … the de-
fendant does not qualify for acceptance of responsibility.”7
The court raised the total offense level to 33, which, com-
bined with Mr. Robinson’s criminal history category of IV,
increased the imprisonment range from 135 to 168 months to
a range of 188 to 235 months. The court imposed a term of
188 months’ imprisonment.
   Before the hearing ended, Mr. Robinson’s counsel stated
that Mr. Robinson wished “to assure the Court it wasn’t his



3   Id. at 24:4–9.
4   Id. at 24:18–19.
5   Id. at 24:22–24.
6   Id. at 25:10; 14–16 (quoting U.S.S.G. § 3E1.1 cmt. 1(A)).
7   Id. at 25:13; 17–21.
6                                                   No. 18-2295

intention to yell” or “be disrespectful or offend the Court.”8
Counsel explained that “[i]t’s just his tone of voice” and that
he is “passionate on his legal research.”9
                                   II.
                               DISCUSSION
      A. Acceptance of Responsibility
    Mr. Robinson first submits that the district court erred in
removing the three-point reduction for acceptance of re-
sponsibility based on his statement at the sentencing hear-
ing. He asserts that nothing in his statement justified a deni-
al of the reduction and attributes the court’s misapprehen-
sion to a “cultural misunderstanding”10 of his tone of voice
and manner of speaking. “A district court’s denial of an ac-
ceptance-of-responsibility reduction” under U.S.S.G. § 3E1.1
“is a factual finding subject to review for clear error.” United
States v. Dong Jin Chen, 497 F.3d 718, 720 (7th Cir. 2007). We
defer to the district court’s assessment of whether the de-
fendant has accepted responsibility, see United States
v. Etchin, 614 F.3d 726, 739 (7th Cir. 2010), but will find clear
error if our “review of all the evidence leaves us with the
definite and firm conviction that a mistake has been made,”
United States v. Robertson, 662 F.3d 871, 876 (7th Cir. 2011).
    We agree with Mr. Robinson for two reasons. First, the
district court misapplied the guideline that it cited to sup-
port its decision to revoke the deduction of points for failure


8   Id. at 29:24–25; 30:2–3.
9   Id. at 30:1–2.
10   Appellant’s Br. 11.
No. 18-2295                                                               7

to accept responsibility. A sentencing judge may deny a re-
duction for acceptance of responsibility for a “defendant
who falsely denies, or frivolously contests, relevant conduct
that the court determines to be true.” U.S.S.G. § 3E1.1 cmt.
1(A); United States v. Ghiassi, 729 F.3d 690, 698 (7th Cir. 2013).
    We have upheld denials under § 3E1.1 where defendants
disputed relevant-conduct findings that were amply sup-
ported by record evidence.11 Here, however, nothing
Mr. Robinson said offers a basis for denying the acceptance
points. The commentary provides that a district court may
deny a reduction if a defendant “falsely denies, or frivolous-
ly contests” the court’s factual findings. Legal arguments are
not a valid basis for denying a reduction. § 3E1.1 cmt. 1(A).
See United States v. Acosta, 534 F.3d 574, 581 (7th Cir. 2008);
United States v. Booker, 248 F.3d 683, 690 (7th Cir. 2001). But
here the district court took issue with Mr. Robinson’s at-
tempt to “reargue his guideline calculation.”12 In other
words, when revoking the acceptance points, the district
court cited only Mr. Robinson’s legal arguments.
    The Government argues that Mr. Robinson disputed that
the gun belonged to him, but even if that were true, the dis-
trict court made no factual finding on who owned the gun,
so Mr. Robinson could not have frivolously contested it.

11 See, e.g., United States v. Ghiassi, 729 F.3d 690, 698–99 (7th Cir. 2013)
(affirming where defendant disputed court’s finding that he possessed
eight guns); United States v. Acosta, 534 F.3d 574, 581–84, 593 (7th Cir.
2008) (affirming where defendant disputed court’s drug-quantity find-
ing). But here, the district court made no finding about relevant conduct,
and the only uncharged conduct Mr. Robinson mentioned was related to
his prior convictions.
12   R.71 at 24:22.
8                                                  No. 18-2295

Moreover, the issue of ownership is irrelevant to the posses-
sion charge to which Mr. Robinson pleaded guilty.
See Ghiassi, 729 F.3d at 698 (“A defendant is not required to
affirmatively admit relevant conduct beyond the offense of
conviction in order to be credited for accepting responsibil-
ity.”). Mr. Robinson admitted that he knowingly took pos-
session of the gun in violation of the law.
    In any case, the Government’s argument that Mr. Robin-
son disclaimed responsibility for his criminal conduct is
based on its inaccurate, implausible reading of Mr. Robin-
son’s statement. He explained that he decided to keep the
firearm because he “couldn’t give it back to the public or the
community or give it back to” the young man.13 When
Mr. Robinson explained that he could not give “it” back to
its owner or “to the public or the community,”14 he was re-
ferring to the gun and explaining his decision to “keep it”15
in the car. This was an argument in mitigation of the seri-
ousness of Mr. Robinson’s offense: he chose to take posses-
sion of the gun because he deemed it to be a safer option
than ditching it (“giv[ing] it back to the public”)16 or return-
ing it to someone who could be “fin’ to do”17 something
dangerous. The Government counters that “it” referred to
“the [possession] charge,” arguing that Mr. Robinson decid-
ed to keep “the [possession] charge” because he could not


13   Id. at 24:8–9.
14   Id. at 24:8.
15   Id. at 24:7.
16   Id. at 24:8.
17   Id. at 24:5.
No. 18-2295                                                     9

“give it back” to someone else.18 That reading is strained,
and no evidence suggests that the district court interpreted
Mr. Robinson’s statement this way.
    The district court did not find that Mr. Robinson had un-
reasonably delayed his guilty plea; yet the Government now
defends the court’s revocation on this ground. Notably, in
the district court, the Government recommended the reduction
despite whatever delays had occurred. The court, moreover,
explicitly tied its decision to revoke the points to the defend-
ant’s statement at sentencing. The Government’s argument,
therefore, is a red herring. We review the district court’s ex-
planation of the sentence; we do not entertain post hoc ra-
tionales for the court’s action. United States v. Carter, 538 F.3d
784, 789 (7th Cir. 2008) (An appellate court “must consider
the sentencing court’s explanation of its reasons for impos-
ing a particular sentence.”).
      B. Double Counting
    Mr. Robinson’s second appellate argument—that the dis-
trict court erroneously double counted his past convictions
when calculating his guidelines range—is meritless.
Mr. Robinson repeats the argument he made at the sentenc-
ing hearing: that the court could not use his past convictions
to support both his base offense level under § 2K2.1(a)(1)
and the armed career criminal enhancement. But doing so
does not amount to impermissible double counting—i.e., us-
ing the same conduct to increase the guidelines range more
than once. United States v. Vizcarra, 668 F.3d 516, 519 (7th Cir.
2012). The court’s calculation, rather, was a straightforward
application of the Guidelines. Because Mr. Robinson is an

18   See id. at 24:4–10; Government’s Br. 5.
10                                                No. 18-2295

armed career criminal—a finding he does not contest on ap-
peal—§ 4B1.4(b) provides that the offense level “is the great-
est of” the calculations under either § 2K2.1(a)(1) or
§ 4B1.4(b). For Mr. Robinson, that was an offense level of 33
under § 4B1.4(b)(3)(B). His offense level of 26 under
§ 2K2.1(a)(1) ultimately was irrelevant because his armed
career criminal status required jettisoning it in favor of the
higher level, see U.S.S.G. § 4B1.4(b). True, both Mr. Robin-
son’s armed career criminal status and his § 2K2.1(a)(1) of-
fense level depended on prior convictions. But the court im-
posed a sentence under § 4B1.4 alone, so the prior convic-
tions counted against him just once.
                      CONCLUSION
    The district court clearly erred in denying Mr. Robinson
points for accepting responsibility. We vacate the judgment
and remand for resentencing with the acceptance points re-
instated.
                               VACATED and REMANDED